Exhibit 10.1

EXECUTION VERSION

SUPPORT AGREEMENT

This SUPPORT AGREEMENT dated as of May 23, 2013 (this “Agreement”), is by and
among the stockholders listed on the signature page(s) hereto (collectively, the
“Stockholders” and each individually, a “Stockholder”), rue21, inc., a Delaware
corporation (the “Company”) and, solely for purposes of Sections 1(a) hereof,
and, to the extent applicable, Section 9 hereof, Rhodes Holdco, Inc., a Delaware
corporation (“Parent”). Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Merger Agreement (as
defined below).

RECITALS

WHEREAS, as of the date hereof, the Stockholders beneficially own an aggregate
of 7,091,918 shares of common stock of the Company, as set forth on Schedule I
hereto (such shares, or any other voting or equity securities of the Company
hereafter acquired by any Stockholder prior to the termination of this
Agreement, being referred to herein collectively as the “Subject Shares”);

WHEREAS, concurrently with the execution of this Agreement, Parent, Rhodes
Merger Sub, Inc., a newly formed Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger, dated as of the date hereof, and as may be
modified or amended from time to time (the “Merger Agreement”), pursuant to
which, upon the terms and subject to the conditions thereof, Merger Sub will be
merged with and into the Company, with the Company surviving the Merger as a
wholly owned Subsidiary of Parent (the “Merger”); and

WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement, the Company has required that the Stockholders agree, and in
order to induce the Company to enter into the Merger Agreement, the Stockholders
are willing, to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

SECTION 1. Voting of Subject Shares. From the period commencing with the
execution and delivery of this Agreement and continuing until the Expiration
Date, at every meeting of the stockholders of the Company called with respect to
any of the following, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of the Company
with respect to any of the following, each Stockholder shall vote or cause to be
voted the Subject Shares:

(a) (i) in favor of the adoption of the Merger Agreement and the approval of the
transactions contemplated thereby, including the Merger, and any actions
required in furtherance thereof, (ii) in favor of any proposal to adjourn or
postpone such stockholders meeting to a later date if there are not sufficient
votes to approve and adopt the Merger Agreement, and (iii) against any other
action or agreement that is not recommended by the Board of Directors of the
Company (acting upon the recommendation of Special Committee) and that would
reasonably be



--------------------------------------------------------------------------------

expected to (A) result in a breach of any covenant, representation or warranty
or any other obligation or agreement of the Company under the Merger Agreement,
(B) result in any of the conditions to the consummation of the Merger under the
Merger Agreement not being fulfilled, or (C) impede, frustrate, interfere with,
delay, postpone or adversely affect the Merger and the other transactions
contemplated by the Merger Agreement (it being agreed that this clause (a) may
be enforced by Parent); and

(b) in the event that the Merger Agreement is terminated in accordance with
Section 8.3(a) thereof in order to concurrently enter into an Alternative
Acquisition Agreement that constitutes a Superior Proposal which provides for
cash consideration of no less than $42.00 per share, in favor of the adoption of
such Alternative Acquisition Agreement and the approval of the transactions
contemplated thereby if recommended to the stockholders by the Board of
Directors of the Company (acting upon the recommendation of the Special
Committee) in the same proportion as the number of Shares owned by Unaffiliated
Stockholders (as defined below) that are voted in favor of the adoption of such
Alternative Acquisition Agreement and the approval of the transactions
contemplated thereby bears to the total number of Shares voted by Unaffiliated
Stockholders and, in favor of any other matter with respect to such Alternative
Acquisition Agreement and the approval of the transactions contemplated thereby
that is submitted for a vote of the stockholders of the Company, if recommended
by the Board of Directors of the Company (acting upon the recommendation of the
Special Committee), in the same proportion as the number of Shares owned by
Unaffiliated Stockholders that are voted in favor of such matter bears to the
total number of Shares voted by Unaffiliated Stockholders; provided that, in
each case, in lieu of voting in such proportion, each Stockholder may, in his or
its sole discretion, vote or cause to be voted all (or an amount between such
proportion and all) of the Subject Shares that such Stockholder is entitled to
vote in favor of any matter referred to in this Section 1(b).

(c) “Unaffiliated Stockholders” means holders of Shares other than Parent,
Merger Sub, the Stockholders (or their Permitted Transferees), any Specified
Party or any other Person having any equity interest in, or any right to acquire
any equity interest in, Merger Sub or any Person of which Merger Sub is a direct
or indirect Subsidiary. The Company shall timely provide to each Stockholder
reasonably sufficient information to confirm the manner in which the Shares
shall be, or have been, voted at any stockholder meeting pursuant to Sections
1(a) and (b); and the Stockholders obligations thereunder shall be contingent
upon the timely provision of such information by the Company to the
Stockholders. For the avoidance of doubt, each Stockholder shall be deemed to
have fulfilled its obligations in full under Section 1(b) and Section 2 with
respect to any votes or acceptances of offers required of the Stockholder
thereunder in the event that the proportion of Subject Shares voted, tendered or
exchanged by the Stockholder, as applicable, corresponds to (or exceeds) the
proportion indicated by the information made available by the Company to the
Stockholder prior to the applicable voting or tender period expiring.

SECTION 2. Tendering of Shares.

In the event that the Merger Agreement is terminated in accordance with
Section 8.3(a) thereof in order to concurrently enter into an Alternative
Acquisition Agreement that constitutes a Superior Proposal that is structured as
a tender offer and which provides for cash

 

2



--------------------------------------------------------------------------------

consideration of no less than $42.00 per share, the Stockholders shall
(i) accept such offer in the same proportion as the number of Shares owned by
Unaffiliated Stockholders that are tendered or exchanged bears to the total
number of Shares owned by Unaffiliated Stockholders and tender or exchange, as
applicable, such proportion of the Subject Shares pursuant to such offer,
provided that in lieu of tendering in such proportion, each Stockholder may, in
his or its sole discretion, tender or exchange or cause to be tendered or
exchanged all or a greater proportion of its Subject Shares, and (ii) not
withdraw any Subject Shares tendered pursuant to such offer (unless recommended
to do so by the Board of Directors of the Company (acting upon the
recommendation of the Special Committee) in which case it may so withdraw such
Subject Shares). The Company shall timely provide to each Stockholder sufficient
information to confirm the manner in which the Shares shall be, or have been,
tendered in any tender or exchange offer pursuant to this Section 2; and the
Stockholders obligations under this Section 2 shall be contingent upon the
timely provision of such information by the Company to the Stockholders.

SECTION 3. Transfer of Shares.

Except as specifically contemplated by this Agreement, each Stockholder
covenants and agrees that such Stockholder will not directly or indirectly
(a) sell, assign, transfer, tender, pledge, encumber or otherwise dispose of or
consent to any of the foregoing (each, a “Transfer”), or cause to be
Transferred, any of the Subject Shares, (b) deposit any of the Subject Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to the Subject Shares or grant any proxy or power of attorney with respect
thereto that is inconsistent with this Agreement or (c) enter into any contract,
option or other arrangement or undertaking with respect to any Transfer of any
Subject Shares; provided, that, notwithstanding anything to the contrary set
forth herein, any Stockholder may Transfer Subject Shares to any other
Stockholder or to a controlled Affiliate of any other Stockholder so long as
such controlled Affiliate (a “Permitted Transferee”) agrees to be bound by the
terms of this Agreement as a Stockholder with respect to such Subject Shares.
Nothing herein shall restrict or otherwise limit the encumbrance or pledge of
Subject Shares pursuant to margin and/or other pledge arrangements, provided
that with respect to any margin or pledge arrangement, the voting rights of the
relevant Subject Shares shall be subject to Section 1 hereof.

SECTION 4. Acquisition Proposals.

(a) If any Stockholder receives any inquiry or proposal that constitutes an
Acquisition Proposal, such Stockholder shall promptly inform the Company of such
inquiry or proposal and the details thereof.

(b) Each Stockholder shall keep confidential from Apax Partners, L.P. and its
Affiliates (excluding, for the avoidance of doubt, the SKM Funds, Saunders
Karp & Megrue Partners, LLC and Persons controlled by Saunders Karp & Megrue
Partners, LLC) (collectively “Apax”) the specific terms and conditions of any
Acquisition Proposal made by a Person other than Apax or by a group of Persons
of which Apax is not a member.

 

3



--------------------------------------------------------------------------------

SECTION 5. Additional Covenants of the Stockholders.

(a) Waiver of Appraisal Rights. Each Stockholder hereby waives, to the fullest
extent permitted by Law, and agrees not to assert any appraisal rights pursuant
to Section 262 of the DGCL or otherwise, with respect to any and all Subject
Shares held by the Stockholders of record or beneficially owned, in connection
with (i) the Merger (unless the Board of Directors of the Company (upon the
recommendation of the Special Committee) has effected a Company Adverse
Recommendation Change that has not been rescinded or withdrawn), or (ii) any
merger in connection with an Alternative Acquisition Agreement that constitutes
a Superior Proposal and which provides for cash consideration of no less than
$42.00 per share (unless the Board of Directors of the Company (acting upon the
recommendation of the Special Committee) has recommended against the adoption of
such Alternative Acquisition Agreement or the transactions contemplated thereby
and such recommendation has not been rescinded or withdrawn).

SECTION 6. Representations and Warranties of the Stockholders.

Each Stockholder, severally and not jointly and severally, and solely as to
itself, represents and warrants to the Company with respect to such Stockholder
and such Stockholder’s ownership of the Subject Shares as follows:

(a) Number of Shares. Such Stockholder represents, warrants and agrees that
Schedule I annexed hereto sets forth, adjacent to the name of such Stockholder,
the number of Subject Shares of which such Stockholder is the beneficial owner
(it being understood and agreed that the beneficial ownership shall not include
any rights with respect to derivatives, swaps or other arrangements) and that
such Stockholder has continuously owned such Shares for at least three years
prior to the date hereof. Such Stockholder represents, warrants and agrees that,
as of the date hereof, those Subject Shares on Schedule I constitute all of the
Subject Shares of which such Stockholder has the power to vote or direct the
vote.

(b) Power, Binding Agreement. Such Stockholder is a limited partnership or
general partnership, as applicable, duly formed, under the Laws of its state of
formation and has full limited partnership or general partnership, as
applicable, power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by such Stockholder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by the appropriate
governing body of such Stockholder, and, no other limited partnership or general
partnership, as applicable, proceedings on the part of such Stockholder are
necessary to authorize the execution, delivery and performance of this Agreement
by such Stockholder and the consummation of the transactions contemplated
hereby. Such Stockholder has duly and validly executed this Agreement, and this
Agreement constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar Laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at Law).

(c) Reliance by the Company. Such Stockholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement.

(d) Litigation. As of the date hereof, to the knowledge of such Stockholder,
there is no action, proceeding or investigation pending or threatened against
such Stockholder that questions the validity of this Agreement or any action
taken or to be taken by such Stockholder in connection with this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties of the Company.

The Company represents and warrants to the Stockholders as follows:

(a) Power, Binding Agreement. The Company is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware
and has full corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
Board of Directors of the Company (acting upon the recommendation of the Special
Committee), and no other corporate proceedings on the part of the Company are
necessary to authorize the execution, delivery and performance of this Agreement
by the Company and the consummation of the transactions contemplated hereby. The
Company has duly and validly executed this Agreement and this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar Laws affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforceability is considered in a proceeding
in equity or at Law).

SECTION 8. Termination.

This Agreement shall automatically terminate without further action upon the
earliest to occur (the “Expiration Date”) of (a) the Effective Time, (b) the
termination of the Merger Agreement in accordance with its terms, except in the
event that the Merger Agreement is terminated pursuant to Section 8.3(a) thereof
and the Company concurrently enters into an Alternative Acquisition Agreement
that constitutes a Superior Proposal that provides for cash consideration of no
less than $42.00 per share, and (c) in the event that the Merger Agreement is
terminated pursuant to Section 8.3(a) thereof and the Company concurrently
enters into an Alternative Acquisition Agreement that constitutes a Superior
Proposal that provides for cash consideration of no less than $42.00 per share,
upon the earlier of (A) the effective time or consummation of any merger of the
Company provided for in connection with such Alternative Acquisition Agreement,
or if there is no provision for such a merger, the closing of the transactions
contemplated thereby and (B) the termination of such Alternative Acquisition
Agreement in accordance with its terms.

SECTION 9. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties both written and oral, among the parties, with respect to the subject
matter hereof.

 

5



--------------------------------------------------------------------------------

(b) Modification or Amendment. The parties hereto may only modify or amend this
Agreement by written agreement of each of the parties hereto.

(c) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

(d) Governing Law and Venue; Waiver of Jury Trial; Specific Performance.

(i) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF TO
THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION.
The parties hereby irrevocably submit to the personal jurisdiction of the Court
of Chancery of the State of Delaware, or to the extent such court does not have
subject matter jurisdiction, the United States District Court for the District
of Delaware (the “Chosen Courts”) solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in the Chosen Courts or that the Chosen Courts
are an inconvenient forum or that the venue thereof may not be appropriate, or
that this Agreement or any such document may not be enforced in or by such
Chosen Courts, and the parties hereto irrevocably agree that all claims relating
to such action, suit or proceeding shall be heard and determined in the Chosen
Courts. The parties hereby consent to and grant any such Chosen Court
jurisdiction over the person of such parties and, to the extent permitted by
Law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action, suit or proceeding in the
manner provided in Section 9(f) or in such other manner as may be permitted by
Law shall be valid, effective and sufficient service thereof.

(ii) EACH OF THE COMPANY AND EACH STOCKHOLDER ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF

 

6



--------------------------------------------------------------------------------

ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF SUCH ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9(d).

(iii) The parties hereto agree that irreparable damage for which monetary
damages, even if available, would not be an adequate remedy, would occur in the
event that the parties hereto do not perform their obligations under the
provisions of this Agreement (including failing to take such actions as are
required of them hereunder) in accordance with its specified terms or otherwise
breach such provisions. The parties acknowledge and agree that prior to the
valid termination of this Agreement in accordance with Section 8, (a) the
parties shall be entitled to an injunction or injunctions, specific performance,
or other equitable relief, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the Chosen Courts without proof
of damages or otherwise, this being in addition to any other remedy to which
they are entitled under this Agreement and (b) the right of specific enforcement
is an integral part of the transactions contemplated by this Agreement and
without that right, neither the Company nor the Stockholders would have entered
into this Agreement. Each of the parties hereto agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that (x) the other parties hereto have an adequate remedy at Law or
(y) an award of specific performance is not an appropriate remedy for any reason
at Law or equity. The parties hereto acknowledge and agree that any party
seeking an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in accordance
with this Section 9(d)(iii) shall not be required to provide any bond or other
security in connection with any such order or injunction.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute one and the same agreement.

(f) Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile or by overnight courier::

If to a Stockholder to:

c/o KarpReilly, LLC

104 Field Point Road

Greenwich, CT 06830

Attention: Allan Karp & Chris Reilly

Facsimile: 203-504-9912

 

7



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP 1211 Avenue of the Americas New York, NY 10036 Attention:
Daniel S. Evans Facsimile:   617-235-0028 Email:   daniel.evans@ropesgray.com If
to Company to: rue21, inc. 800 Commonwealth Drive, Warrendale, PA 15086
Attention:   Stacy Siegal, Senior Vice President, General Counsel and Chief  
Administrative Officer Facsimile:   (724) 776-9852 Email:   ssiegal@rue21.com
with a copy (which shall not constitute notice) to: Kirkland & Ellis LLP 601
Lexington Avenue New York, NY 10022 Attention:   David Fox   David Feirstein
Facsimile:   212-446-6460 Email:   david.fox@kirkland.com  
david.feirstein@kirkland.com If to Parent to:         Apax Partners, L.P.,
        601 Lexington Avenue, 53rd Floor.         New York, NY
        Attention:   John Megrue   Alex Pellegrini         Facsimile:   (646)
349-3306 with a copy (which shall not constitute notice) to:         Simpson
Thacher & Bartlett LLP         425 Lexington Avenue         New York, NY 10017
        Attention:   Ryerson Symons         Facsimile:   (212) 455-2502
        Email: rsymons@stblaw.com

 

8



--------------------------------------------------------------------------------

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; three Business Days after
deposit in the mail, if sent by registered or certified mail; upon confirmation
of successful transmission if sent by facsimile (provided that if given by
facsimile such notice, request, instruction or other document shall be followed
up within one Business Day by dispatch pursuant to one of the other methods
described herein); or on the next Business Day after deposit with an overnight
courier, if sent by a reputable nationwide overnight courier service.

(g) NoThird Party Beneficiaries. This Agreement is not intended, and shall not
be deemed, to confer any rights or remedies upon any person other than the
parties hereto and their respective successors and permitted assigns.

(h) Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, legal representatives and
permitted assigns. Except in connection with any Transfer permitted by Section 3
hereof, no party to this Agreement may assign any of its rights or delegate any
of its obligations under this Agreement, by operation of Law or otherwise,
without the prior written consent of the other party hereto (in the case of the
Company, acting through the Special Committee). Any purported assignment in
violation of this Agreement is void.

(i) Interpretation. When reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for convenience of reference only,
do not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions hereof. The parties have participated
jointly in negotiating and drafting this Agreement. In the event that an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement. Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural, and vice versa. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” No summary of this Agreement prepared by the
parties shall affect in any way the meaning or interpretation of this Agreement.
All references to “dollars” or “$” in this Agreement are to United States
dollars. All references to “days” shall be to calendar days unless otherwise
indicated as a “Business Day.”

[remainder of page left blank intentionally]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed individually or by its respective duly authorized officer as of
the day and year first above written.

 

SKM EQUITY FUND II, L.P. By:  

SKM Partners, L.P.

its General Partner

By:  

Saunders Karp & Megrue Partners, LLC

its General Partner

By:  

/s/ Christopher K. Reilly

 

Name: Christopher K. Reilly

Title: Authorized Signatory

SKM INVESTMENT FUND II By:  

Saunders Karp & Megrue Partners, LLC

its Managing Partner

By:  

/s/ Christopher K. Reilly

 

Name: Christopher K. Reilly

Title: Authorized Signatory

RUE21, INC. By:  

/s/ Robert N. Fisch

 

Name: Robert N. Fisch

Title: President, Chief Executive Officer

and Chairman of the Board

RHODES HOLDCO, INC.

(solely for purposes of Sections 1(a) hereof, and, to the extent applicable,
Section 9 hereof)

By:  

/s/ Alex Pellegrini

 

Name: Alex Pellegrini

Title: Vice President

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Stockholder Name

   Number of
Subject
Shares of
Common
Stock  

SKM Equity Fund II, L.P.

     6,952,861   

SKM Investment Fund II

     139,057   

Total

     7,091,918   